Citation Nr: 0302385	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for low back pain.

(The issues of entitlement to increased disability ratings 
for sarcoidosis, the residuals of left rib fractures, and 
Wolff-Parkinson-White Syndrome will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1987 to January 
2000, including service in the Persian Gulf during Operation 
Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board is undertaking additional development with respect 
to the issues of entitlement to increased disability ratings 
for sarcoidosis, left rib fractures, and Wolff-Parkinson-
White Syndrome on a de novo basis, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.	The appellant is a Persian Gulf War veteran.  

2.	The appellant has had signs and symptoms of a back 
disorder subsequent to his active service in the Persian 
Gulf, and such signs and symptoms have not been attributed 
to a diagnosis.  


CONCLUSION OF LAW

The criteria for service connection for lumbar joint and 
muscle pain as an undiagnosed illness have been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that he has had continuous back pain 
subsequent to his service in the Persian Gulf War, and 
requests service connection for the claimed disability upon a 
presumptive or direct basis.  Having carefully considered all 
of the evidence of record in light of the appellant's 
contentions, the Board concludes that the evidence supports 
the granting of the claim.  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section-1117--was added to title 38, United States Code.  
That statute, codified at 38 U.S.C.A. § 1117, authorizes VA 
to compensate any Persian Gulf War veteran who has a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides in 
substance that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms as 
specified, provided that such disability became manifest at a 
time specified, and which by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  It is provided that "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Among such signs or 
symptoms are included muscle or joint pain and neurologic 
signs or symptoms, or neuropsychological signs or symptoms.  
38 C.F.R. § 3.317.

Here, the appellant's service medical records reveal 
numerous, post-Persian Gulf service references to unspecified 
back pain and complaints of sciatica - i.e., muscle and joint 
pain of the back and neurological symptoms in the leg.  In 
November 1991, the appellant complained of an "overall body 
ache," including his lower back. Notations of record 
indicate he sought service department medical care in January 
1996 as well as March 1997, and received a limited duty 
"profile" on the latter occasion.  

Although the appellant was noted to have injured his back as 
a result of a fall in March 1999, he then reported that such 
had aggravated an already present back pain.  Several 
physicians have commented throughout the course of the 
appellant's service and post-service history that the 
appellant appears to have "mechanical back pain," but they 
have likewise commented that no etiology can be found for 
such symptoms, as radiographic and electromyographic studies 
have resulted in negative findings.  In these circumstances, 
a grant of service connection for back pain as an undiagnosed 
illness is appropriate.  The appellant has demonstrated 
objective indications of a chronic disability which cannot be 
attributed to any known clinical diagnosis.  

ORDER

Service connection for low back pain is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.


		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



